DETAILED ACTION
The following is a Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 6/17/2021.
Amendments to the claims are sufficient to overcome the claim objections set forth in the previous office action.
Amendments to the claims are sufficient to overcome the 35 USC 112(b)/second paragraph rejections set forth in the previous office action.

Claim Objections
Claim 4 is objected to because of the following informalities:  amend “inner elongated inner” to –elongated inner- in ll. 5.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  amend claim 8 with the appropriate status identifier as it is not a “New” claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “for connecting between an electrosurgical unit and a handpiece or housing producing a negligible EM-field in its vicinity”.  It is unclear to which noun the phrase “producing a negligible EM-field in its vicinity” is directed to (i.e., the “electrosurgical cable”, the “electrosurgical unit”, the “handpiece”, or the “housing”). For purposes of examination, it will be treated as modifying the “cable” as discussed in the Remarks on Pg. 6.
Claim 1 recites the limitation “a second electrical connector” in lls. 9 & 11 (twice).  It is unclear if the “second electrical connector” of ll. 11 is the same as or different from that of ll. 9. For purposes of examination, the “second electrical connector” of ll. 11 will be interpreted as being different from that of ll. 9. 
Claim 2 depends from claim 1 and is thus also rejected.
Claim 2 recites the limitation “The…cable according to claim 1 wherein a voltage applied to the inner conductor is higher than a breakdown voltage and a voltage applied to gas flowing within said channel is below the breakdown voltage due to sizes of the inner and outer conductors and insulators relative to each other and a dielectric permittivity of each of the inner insulator and the outer insulator”.  It is unclear exactly what structure, either implicitly or explicitly, the claim language is attempting to claim since no specific values/ranges of sizes and/or permittivity of the insulator are claimed.  The phrase “a voltage is applied” implies an active method step, and thus it is also unclear if the claim is a method or an apparatus claim.  It is suggested to amend the claim as follows: -The electrosurgical cable according to claim 1, wherein sizes of the inner and outer conductors and insulators relative to each other and a dielectric permittivity of each of the inner insulator and the outer insulator are configured to cause a voltage applied to the inner conductor to be higher than a breakdown voltage and a voltage applied to gas flowing within said channel to be below the breakdown voltage.- The claim will be interpreted in the suggested manner. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Preston et al. (2017/0014638, previously cited) in view of Quick et al. (2004/0030334, previously cited) and Walinsky et al. (4,641,649, previously cited).
claim 1, as illustrated in Fig. 2a-c, Preston et al. disclose an electrosurgical cable for connecting between an electrosurgical unit and a handpiece or housing producing a negligible EM-field in its vicinity (cable 2 for microwave antenna cable system 68 or apparatus 12; [0097]) comprising: 
an elongated outer conductor (outer conductor 8; [0108]); 
an outer insulator surrounding said elongated outer conductor (electrical insulator cable jacket 4; [0108]), said elongated outer conductor and said outer insulator forming a tube (outer conductor 8 and cable jacket 4 form a tube); 
an elongated inner conductor inside said tube (inner conductor 10; [0107]); 
an inner insulator surrounding said inner conductor (dielectric insulator 6; [0108])
a second electrical connector connected to said inner conductor for connecting said elongated inner conductor to an electrosurgical power supply (inner conductor 10 can be soldered to the power input connector 14 inner conductor 10 that connects to power source 94; [0111], [0113]); 
a second electrical connector connected to said elongated outer conductor (outer conductor 8 can be soldered to the power input connector 14 outer conductor 8); and 
a fluid connector connected to said tube for connecting said tube to a fluid source (fluid input connector 18 is attached to the proximal terminal end of cable 14 and/or to the proximal terminal end of the power input connector; [0099]).
While Preston et al. disclose cable (2) can have one or more inner lumens (36) with one or more passageways configured to allow for the flow of fluid ([0098]), Preston In re Japikse, 86 USPQ 70.   
Preston et al. fail to disclose the outer conductor connecting to a ground.  However, Walinsky et al. disclose an electrosurgical cable (210) comprising an outer conductor (214), inner conductor (212), and inner insulator (216), the outer conductor (214) being connected to ground.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Preston et al. in view of Quick et al. such that the outer conductor connects to a ground in order to provide the benefit of connecting the outer conductor to a point of reference potential as taught by Walinsky et al. (Col. 3-4, ll. 56-41; Fig. 1)
Concerning claim 2, Quick et al. further disclose various sizes and materials of the conductors and insulators ([0038]).  Preston et al. in view of Quick et al. and In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331) and since such a modification would have involved a mere change in the size of a component where change in size is generally recognized as being within the level of ordinary skill in the art.  (In re Rose, 105 USPQ 237 (CCPA 1955).  Further, a voltage and gas can be chosen such that the claimed functional language can be achieved.

Claim(s) 4 & 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Preston et al. (2017/0014638, previously cited) in view of Quick et al. (2004/0030334, previously cited).
claim 4, as illustrated in Fig. 2a-c, Preston et al. disclose an electrosurgical cable (cable 2 for microwave antenna cable system 68 or apparatus 12; [0097]) comprising: 
an elongated outer conductor having an outer radius c (outer conductor 8; [0108]); 
an outer insulator surrounding said outer conductor and having inner radius d and an outer radius e (electrical insulator cable jacket 4; [0108]), said outer conductor and said outer insulator forming a tube (outer conductor 8 and cable jacket 4 form a tube); 
an elongated inner conductor inside said tube, said elongated inner conductor comprising a wire having a radius a (inner conductor 10; [0107]); 
an inner insulator surrounding said inner conductor, said inner insulator having an outer radius b (dielectric insulator 6; [0108])
wherein the radii a, b, c, d, e have a relationship a<b<c<d<e (see Fig. 2c) and a total applied voltage U0 is distributed between the inner insulator (Uin) and a gas gap between the inner and outer insulators (Ugas) so that U0=Uin+Ugas (no matter the exact radii measurements, a voltage and type of gas can be chosen such that the claimed result is achieved).  
While Preston et al. disclose cable (2) can have one or more inner lumens (36) with one or more passageways configured to allow for the flow of fluid ([0098]), Preston et al. fail to specifically disclose a channel between an interior surface of said tube and said inner insulator.  However, Quick et al. disclose an electrosurgical cable (22) comprising an outer conductor (25) and outer insulator (24) forming a tube (24, 25), In re Japikse, 86 USPQ 70.   
Concerning claim 6, Preston et al. disclose wherein a, b, c, d, and e are selected so that Uin~Ugas, since no matter the exact radii measurements, a voltage and type of gas can be chosen such that the claimed result is achieved. 
Concerning claim 7, while Quick et al. disclose diameters for the conductors and insulative layers ([0038], Preston et al. in view of Quick et al. fail to specifically disclose the radii to be a=0.25 mm, b=2.5 mm, c=d= 4 mm and e=5 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Preston et al. in view of Quick et al. such that the radii measurements are a=0.25 mm, b=2.5 mm, c=d= 4 mm and e=5 mm and of whatever desired or expedient size, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  
claim 8, as illustrated in Fig. 2a-c, Preston et al. disclose an electrosurgical cable (cable 2 for microwave antenna cable system 68 or apparatus 12; [0097]) comprising: 
an elongated outer conductor having an outer radius c (outer conductor 8; [0108]); 
an outer insulator surrounding said outer conductor and having inner radius d and an outer radius e (electrical insulator cable jacket 4; [0108]), said outer conductor and said outer insulator forming a tube (outer conductor 8 and cable jacket 4 form a tube); 
an elongated inner conductor inside said tube, said inner electrode having a radius a (inner conductor 10; [0107]); 
an inner insulator surrounding said inner conductor, said inner insulator having an outer radius b (dielectric insulator 6; [0108])
an electrical connector connected to said inner conductor for connecting said inner conductor to an electrosurgical power supply (inner conductor 10 can be soldered to the power input connector 14 inner conductor 10 that connects to power source 94; [0111], [0113]),
wherein the radii a, b, c, d, e have a relationship a<b<c<d<e (see Fig. 2c).
While Preston et al. disclose cable (2) can have one or more inner lumens (36) with one or more passageways configured to allow for the flow of fluid ([0098]), Preston et al. fail to specifically disclose a channel between an interior surface of said tube and said inner insulator.  However, Quick et al. disclose an electrosurgical cable (22) comprising an outer conductor (25) and outer insulator (24) forming a tube (24, 25), In re Japikse, 86 USPQ 70.   
While Quick et al. disclose diameters for the conductors and insulative layers ([0038], Preston et al. in view of Quick et al. fail to specifically disclose the radii to be a=0.25 mm, b=2.5 mm, c=d= 4 mm and e=5 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Preston et al. in view of Quick et al. such that the radii measurements are a=0.25 mm, b=2.5 mm, c=d= 4 mm and e=5 mm and of whatever desired or expedient size, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  
Claim 9 is rejected upon the same rationale as applied to claim 1. 
Claim 10 is rejected upon the same rationale as applied to claim 1. 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quick et al. (2004/0030334, previously cited).
Concerning claim 8, Quick et al. disclose an electrosurgical cable (flexible cable 22) comprising: 
an elongated outer conductor having an outer radius c (conductive shielding layer 25; [0037-0038]);
an outer insulator surrounding said outer conductor and having inner radius d and an outer radius e, said outer conductor and said outer insulator forming a tube (outer layer 24, inherently insulative as its outer layer of cable; [0037]);
an elongated inner conductor inside said tube, said inner electrode having a radius a (inner electrical conductor; [0037]) and 
an inner insulator surrounding said inner conductor, said inner insulator having an outer radius b (inner conductor may be covered with a thin wall insulation material; [0038]);
wherein there is a channel between and interior surface of said tube and said inner insulator (air gap between inner layer 28/conductive shielding layer 25/outer layer 24 and inner conductor 29/thin wall insulation; [0038]) and the radii a, b, c, d, e are selected so a<b<c<d<e.
While Quick et al. disclose diameters for the conductors and insulative layers ([0038], Quick et al. fail to specifically disclose the radii to be a=0.25 mm, b=2.5 mm, c=d= 4 mm and e=5 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Quick et al. such that the radii measurements are a=0.25 mm, b=2.5 mm, c=d= 4 mm In re Rose, 105 USPQ 237 (CCPA 1955).  

Response to Arguments
Applicant's arguments filed 6/17/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments that Quick fails to disclose the claimed channel “between an interior surface of said tube and said inner insulator”, the Examiner respectfully disagrees.  Quick teaches a “tube” (outer conductor 25 and outer insulator 24) and an “inner insulator” (thin wall insulation material surrounding inner conductor 29).  Quick further teach a “channel” (“air gap”, where “air” is a “fluid”) between the tube (24, 25) and inner insulator.  Further, the Examiner has provided motivation from Quick et al. that the location of the “channel” (“air gap”) provides the benefit that the cable remains flexible enough to not interfere with the handling of the device.  
In response to Applicant’s arguments that criticality is provided for the specific arrangement/location of the channel, the Examiner respectfully disagrees since the originally filed disclosure discusses the combination of the sizes, materials, and channel location to achieve the desired result of the cable producing little to no EM-field. 
In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the present invention expressly relies upon the recited structure of the cable to produce these features, not any selection of a gas or voltage”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Arden et al. (GB 2052836) discloses a cable comprising an outer conductor (22) and an outer insulator (24) forming a tub, an inner conductor (10) surrounded by an inner insulator (10) within the tube, and a channel between an interior surface of the tube and the inner insulator, electrical connectors (14, 32) connecting the .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-12131213.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794